DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 66 recites “early stage lung cancer”. The metes and bounds of the term “early” are not defined in the claims or specification, therefore it is unclear what the term comprises. Defining early stage as Stage I and/or II would overcome the rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 67 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 67 depends on claim 46 and adds a limitation of lung cancer being Stage I, II, III or IV.  Those constitute all possible stages of lung cancer, therefore claim 67 does not further limit claim 46.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46-49, 66-71 are rejected under 35 U.S.C. 101 because claimed invention is directed to law of nature without significantly more. The claim(s) recite(s) methods for determining the presence of lung cancer in a subject by measuring expression level of miR-1246 and miR-1290 and at least one other miR such as miR-25, comparing such levels to normal values, making conclusion concerning subject having cancer and treating the subject for lung 
This judicial exceptionis not integrated into a practical application because the only other active step of the method is general, non-specific, treatment of lung cancer. Adding a step of specific type of lung cancer treatment would be an example of such integration of law of nature into practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because additional elements are related to
specific ways to measure levels of miRNAs, which are well known in the art, (claim 48), or
analyzing specific types of lung cancer (claims 47, 66-68) or specific tissues/fluids (claims 49, 71).
Active element of the claims of measuring level of miR-1246 and miR-1290 to diagnose lung cancer is well known and routine in the art as evidenced by Wolff (DE 102011108254, January 2013, from IDS and cited from machine translation attached), who teaches that increased expression of miR-1246 and miR-1290 is a characteristic of lung cancer (see paragraph [0009]). Active element of the claims of measuring level of miR-25 is also well known and routine in the art as evidenced by Yang et al (Tumor biology, November 2014, 36: 1903-1911), who teach that expression of miR-25 is increased in lung cancer (see Abstract).
Additional active element included in the claims of determining the level of miRNAs from bodily fluids is well known and routine in the art as evidenced by Wolff, above (see paragraph [0009]).

upregulation and presence of lung cancer.
The additional elements do not amount to significantly more than the judicial exception.
Claims 47, 66-68 add additional limitations of specific types of lung cancer, which are well known in the art. Claim 48 adds limitation of specific methods of miRNA level measuring, which are well known in the art: for example, Wolff, above, teaches measuring miRNA levels using quantitative RT-PCR (see paragraph [0009]). Claims 49 and 71 add limitations of analyzing specific tissues/fluids, also well known in the art.
Considering the claim elements as an ordered combination the claims are drawn to diagnosing lung cancer by measuring levels of certain miRNAs. Such concept is routine in the art as evidenced by Wolff, above. Wolff teaches that overexpression of miR-1246 and miR-1290 is a
characteristic of lung cancer (see paragraph [0009]).
The claim elements, either individually or as an ordered combination, do not amount to
significantly more than the judicial exception. Thus, the claims are not directed to patent
eligible subject matter. Therefore claims 46-49, 66-71 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46-49, 66-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (DE 102011108254, January 2013, from IDS and cited from machine translation, of record) and in further view of Yang et al (Tumor biology, November 2014, 36: 1903-1911) and Kim et al (Lung Cancer, January 2016, 91: 15-22, cited from IDS).
Wolff teaches methods of diagnosing lung cancer by measuring level of miR-1246
and/or miR-1290, comparing it to normal levels and concluding that the subject has lung cancer
if such levels are above normal (see paragraphs [0009-0010]). The measurement of the miRNA
levels can be done by quantitative RT-PCR and the sample to measure miRNA level in can be
blood or serum (see paragraph [0009]). Concerning limitations from claim 67, it requires the cancer to be of stage I-IV, which are all possible stages, therefore it is inherent that the cancer diagnosed will be of one of those stages.
Wolff does not teach measuring and comparing levels of other miRs such as miR-25, or that the cancer is non-small cell lung cancer, or the cancer is an early stage or metastatic, or specific increase of miR level.

Kim et al teach that miR-1246 and miR-1290, which are overexpressed in non-small lung cancer cells, are biomarkers of the lung cancer (see Abstract).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to detect and compare levels of miR-1246, miR-1290 and miR-25 and diagnose and treat a patient of non-small cell lung cancer if the levels of miRs are increased based on teachings of Wolff, Yang et al and Kim et al. One of the ordinary skill in the art would be motivated to do so, because the references above teach that miR-1246, miR-1290 and miR-25 are upregulated in non-small cell lung cancer, therefore detection of such increased expression can be used to diagnose a patient and treat the cancer. Concerning types of cancer to treat such as “early” or “metastatic”, in both cases there are only two types of cancer: “early” as opposed to “late” and “metastatic” as opposed to “non-metastatic”, therefore it would be obvious to diagnose and treat any two members of a genus of cancers.

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive. 
Previous 112 rejections are withdrawn in view of new amendments, arguments are moot.

Previous 102 rejection is withdrawn in view of new amendments, arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635